Citation Nr: 1419188	
Decision Date: 04/30/14    Archive Date: 05/06/14	

DOCKET NO.  09-43 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as secondary to exposure to herbicides (Agent Orange).

2.  Entitlement to service connection for erectile dysfunction, claimed as secondary to prostate cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Appellant and his spouse



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran had verified active service from January 1957 to January 1959.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In a decision of November 2011, the Board denied entitlement to service connection for prostate cancer, as well as for erectile dysfunction.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court) which, in an August 2013 Order, remanded the Veteran's case to the Board for action consistent with a Joint Motion for Remand dated that same month.  The case is now, once more, before the Board for appellate review.

Good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2013).

Upon review of this case, it would appear that, in addition to the issues currently before the Board, the Veteran seeks entitlement to service connection for chronic disorders of the lungs and/or kidneys.  Inasmuch as those issues have not been developed or certified for appellate review, they are not for consideration at this time.  They are, however, being referred to the RO for clarification, and, if necessary, appropriate action.

Finally, for reasons which will become apparent, this appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

The Veteran in this case seeks entitlement to service connection for prostate cancer, as well as for erectile dysfunction secondary to a radical prostatectomy for said prostate cancer.  In pertinent part, it is contended that the Veteran's prostate cancer leading to radical prostatectomy and erectile dysfunction is, in fact, the result of exposure to Agent Orange during his period of service as a "civilian contractor" in the Republic of Vietnam from August 1965 to September 1966.  More specifically, it is argued that, during the aforementioned period in the Republic of Vietnam, the Veteran was not, in fact, a "civilian contractor," but rather on active duty with the United States Army, thereby entitling him to a presumption of service connection for prostate cancer based on exposure to Agent Orange.  Finally, in the alternative, it is contended that the Veteran's prostate cancer is in some way the result of exposure to toxic chemicals in his capacity as an aircraft mechanic during his period of service at Fort Chaffee, Arkansas, during the period from January 1957 to January 1959.

In that regard, the Board notes that, during the course of the aforementioned Joint Motion in August 2013, it was noted that the Board, in its November 2011 decision, had failed to adequately address whether the Veteran's statements raised a claim of entitlement to service connection for prostate cancer on a direct basis.  Put somewhat more simply, the Board had failed to address whether the Veteran's prostate cancer, first shown many years following his discharge from service in January 1959, was in some way related to that period of active service from January 1957 to January 1959.  Significantly, the Veteran, in correspondence of February 2011, indicated that, while serving in the Army from January 1957 to January 1959, he had been exposed to toxic chemicals on a daily basis which chemicals, according to the Veteran, had a "dramatic effect" on his health.  While it is true that, following a VA medical examination in December 2008, a VA physician's assistant offered her opinion that the Veteran's prostate cancer was "as likely as not" related to his exposure to Agent Orange in Vietnam (during which time the Veteran was not on "active duty"), an opinion has yet to be offered as to whether the Veteran's prostate cancer and resulting erectile dysfunction were in any way related to his period of service from January 1957 to January 1959, a period during which, according to the Veteran, he was reportedly exposed to toxic chemicals on a daily basis.

Based on the aforementioned, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claims for service connection.  Accordingly, the case is REMANDED to the AMC/RO for the following actions:

1.  The AOJ should contact the appropriate service department, to include the Department of the Army, with a request that they attempt to verify the Veteran's exposure to toxic chemicals, including aviation gas, lubricants, hydraulic fluids, various solvents, paint thinner, methyl ethyl ketone (MEK), toluene, benzene, and acetone, during his period of service as an aviation mechanic at Fort Chaffee, Arkansas, during the period from January 1957 to January 1959.  All such information, once obtained, should be made a part of the Veteran's claims folder. 

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to January 2011, the date of the most recent evidence of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  The Veteran should then be afforded an additional VA examination or examinations by appropriate specialists in order to more accurately determine the exact nature and etiology of his prostate cancer.  The Veteran is hereby notified that it is his responsibility to report for the examination, and to cooperate in the development of his claims.  The Veteran is further advised that the consequences for failure to report for a VA examination without good cause may include denial of his claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for the aforementioned examination(s), documentation should be obtained which shows the notice scheduling the examination(s) was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

Following completion of the examination(s), the examiner(s) should offer an opinion as to whether the Veteran's prostate cancer at least as likely as not had its origin during, or was in some way the result of, the Veteran's period of active service from January 1957 to January 1959, to include exposure to toxic chemicals and/or other substances during that period of active military service.  If other more likely etiology can be identified as the likely cause of the prostate cancer, that too should be identified.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the examiner(s) must specify in their report(s) that the claims file, as well as the Veteran's Virtual VA (including Capri records) and Veterans Benefits Management System electronic records, have been reviewed, as appropriate.

4.  The AOJ should then review the aforementioned report to ensure that it is in complete compliance with the directives of this REMAND, and that the examiner(s) have documented their consideration of all records contained in Virtual VA and the Veterans Benefits Management System, as appropriate.  If the report(s) are deficient in any manner, the AOJ must implement corrective procedures.

5.  The AOJ should then readjudicate the Veteran's claim for service connection for prostate cancer (to include as secondary to exposure to herbicides), as well as his claim for service connection for erectile dysfunction (claimed as secondary to prostate cancer).  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC) which contains notice of all relevant action taken on the claims for benefits since the issuance of the most recent Supplemental Statement of the Case (SSOC) in February 2011.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


	                  _________________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).




